Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

            The preliminary amendment filed on 1/2/2020 has been entered.

Drawings Objection 
The drawings are objected to because:
(1) In Fig.3, reference numeral “134” has not been described in the specification.
(2) In Fig.7, reference numeral “224” (the one on the left) should read –230-- (i.e. a centrifugal lock). 
(3) In Fig.11, reference numeral “232” does not designate a spring as described in paragraph [0053] of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraphs [0025] and [0027], “drive plate 120” should read --drive plate 122--.  
(2) In paragraph [0036], line 5, reference numeral “116” is not found in any drawings. 
(3) In paragraph [0055], reference numeral “244” is not found in any drawings.
(4) In paragraph [0055], line 14, “detent 24” should read --detent 240--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
2.        Claims 12 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballas (U.S. Patent No. 4,177,561).  
          Regarding claim 1, Ballas discloses a trimmer head (15) for a trimmer (12), the trimmer head (15) comprising:
         a drive plate (49, see Fig.6) defining a lug slot (74);
         a locking lug (73), the locking lug (73) movably positioned in the lug slot (74) and movable between an unlocked position (resulting in freeing the engagement between elements 70,78) and a locked position (resulting in the engagement between elements 70,78);
         a drive plate cover (54) connectable to the drive plate (49) such that the locking lug (73) is disposed between the drive plate (49) and the drive plate cover (54); and 

         wherein the connected operational head (57,67) is locked to the drive plate (49, for allowing the head to rotate with the drive plate) when the locking lug (73) is in the locked position (resulting in the engagement between elements 70,78), and the connected operational head (57,67) is unlocked from the drive plate (49 for allowing the head to rotate respect to the drive plate) when the locking lug (73) is in the unlocked position (resulting in freeing the engagement between elements 70,78) as claimed. 

Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ballas (U.S. Patent No. 4,177,561) in view of Ballas, Sr. (U.S. Patent No. 4,124,938).
          Regarding claim 12, Ballas’ trimmer head (15) as set forth shows all the claimed limitations except Ballas lacks additional operational heads.  
          Ballas, Sr. teaches it is desirable to supply a plurality of operational heads (i.e. spools, see column 3, lines 5-7) usable with a trimmer head (42).  


Indication of Allowable Subject Matter
1.        Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.        Claims 13-19 are allowed.
3.        Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Comments
           In the search report cited in the IDS dated 5/13/2020, U.S. Patent Application Publication No. 2011/0119932 is said to be relevant to the claimed invention.  

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724